     Case 1:21-cv-00526-DAD-BAM Document 2 Filed 03/31/21 Page 1 of 1


 1

 2

 3

 4                                    UNITED STATES DISTRICT COURT

 5                                EASTERN DISTRICT OF CALIFORNIA

 6

 7   BRENT ALAN BRIGNER and                                Case No. 1:21-cv-00526-DAD-BAM
     JEANLOUISE HALLAL,
 8
                        Plaintiffs,                        ORDER TO SUBMIT APPLICATIONS
 9                                                         TO PROCEED IN FORMA PAUPERIS
            v.                                             OR PAY FILING FEE WITHIN THIRTY
10                                                         DAYS
     CLAYTON KEN WALKER , et al.,
11
                        Defendants.                        THIRTY (30) DAY DEADLINE
12

13          Plaintiffs Brent Alan Brigner and JeanLouise Hallal, proceeding pro se, filed the instant

14   action on March 30, 2021. (Doc. 1.) Plaintiffs have not paid the $400.00 filing fee or submitted

15   applications to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

16          Accordingly, IT IS HEREBY ORDERED that:

17          1.      The Clerk’s Office shall send to Plaintiffs forms for application to proceed in

18   forma pauperis;

19          2.      Within thirty (30) days of the date of service of this order, Plaintiffs shall submit

20   completed and signed applications to proceed in forma pauperis, or in the alternative, pay the

21   $402.00 filing fee for this action; and

22          3.      Failure to comply with this order will result in a recommendation for

23   dismissal of this action.

24
     IT IS SO ORDERED.
25

26      Dated:     March 31, 2021                               /s/ Barbara   A. McAuliffe            _
                                                           UNITED STATES MAGISTRATE JUDGE
27

28
                                                       1
